Citation Nr: 1448068	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  07-31 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a throat disability.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for a left knee disability.

7. Entitlement to service connection for headaches.

8. Entitlement to service connection for a throat disability.

9. Entitlement to service connection for a right knee disability.

10. Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1993 and from February 2001 to October 2001, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2006 and December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue concerning a right knee disability was previously characterized as a claim to reopen a previously denied service connection claim.  However, as the RO has not previously adjudicated this issue, the Board has re-characterized it accordingly.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

In a February 2005 written statement, the Veteran raised the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for a left ankle disability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a low back disability, a left knee disability, headaches, a throat disability, a right knee disability, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an August 1994 rating decision, the RO denied entitlement to service connection for a low back disability, a left knee disability, headaches, and a throat disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final August 1994 rating decision raises the reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a low back disability, a left knee disability, headaches, and a throat disability.



CONCLUSIONS OF LAW

1. The August 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claims of entitlement to service connection for a low back disability, a left knee disability, headaches, and a throat disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims to reopen the issues of entitlement to service connection for a low back disability, a left knee disability, headaches, and a throat disability.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claims of entitlement to service connection for a low back disability, a left knee disability, headaches, and a throat disability following the August 1994 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As the August 1994 decision is the last final disallowance with respect to the claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims should be reopened and re-adjudicated on a de novo basis.  In the August 1994 decision, the RO denied the Veteran's claims because although service treatment records reflected treatment for low back pain, a left knee strain, a head injury, and trauma to the larynx, these were shown to be temporary conditions which resolved with treatment.  Therefore, there were no permanent residual disabilities for which service connection could be granted.  Thus, in order for the Veteran's claims to be reopened, new evidence must have been added to the record since the August 1994 rating decision that addresses this basis.

Evidence submitted and obtained since the August 1994 rating decision includes service treatment records from the Veteran's subsequent periods of service, private treatment records, and lay testimony.  With respect to a current low back disability, a January 2005 private magnetic resonance imaging scan (MRI) revealed degenerative changes at L4-5 and L5-S1 discs with a left-sided paracentral L5-S1 disc bulge, which indented the thecal sac but did not compress the nerve root.  A September 2007 private treatment record reflects an assessment of lumbar and sacral osteoarthritis, lumbar radiculopathy, and low back syndrome.  In addition, the Veteran testified that he had experienced chronic low back pain since the initial in-service injury.  Concerning a left knee disability, headaches, and a throat disability, the Veteran testified at the August 2014 hearing that he had experienced chronic symptoms related to these disabilities since his separation from active duty.  He also indicated that he was currently being treated for his disabilities by private physicians, who asserted his current symptoms were related to his in-service injuries.

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claims.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claims.  Namely, it addresses whether the Veteran has permanent residual disabilities for purposes of service connection.  Therefore, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for a low back disability, a left knee disability, headaches, and a throat disability are reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened, and to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened, and to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for headaches is reopened, and to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a throat disability is reopened, and to that extent, the appeal is granted.


REMAND

Low Back Disability, Left Knee Disability, Headaches, and Throat Disability, 

The Veteran indicated at the August 2014 hearing that he was currently receiving treatment for his claimed disabilities from Rehabilitation Physicians of Georgia, P.C.  VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  As the evidence does not appear to include these records, and the record does not show that the RO has attempted to obtain these records, the Board finds remand is warranted.  

Additionally, the evidence indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.      

Furthermore, the record indicates that the Veteran applied for Workers' Compensation benefits based on injuries to the neck and back.  However, the evidence does not include any records regarding the Veteran's application for or an award or denial of such benefits.  As such, remand is warranted to obtain any records pertaining to a decision for Workers' Compensation. 

Finally, the Veteran underwent VA examination in May 1994 in connection with his claimed low back disability, left knee disability, headaches, and throat disability.  As the May 1994 VA examiner did not have the opportunity to review the new evidence submitted with respect to any disabilities diagnosed during the pendency of the current appeal, the Board finds remand is warranted for a new VA examination to determine whether the Veteran has any current disabilities related to active service.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2014).
Right Knee Disability and Neck Disability

The record does not show that a VA examination was performed specifically in connection with the Veteran's claims of entitlement to service connection for a right knee disability and a neck disability.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran asserted in his April 2006 Notice of Disagreement that his right knee had degenerative arthritis due to favoring his left knee, and at the August 2014 hearing, he testified that he had experienced chronic knee pain since service that was the result of training, running, and climbing during active duty.  In addition, a May 1990 service treatment record indicates the Veteran had a history of bilateral knee pain.  With respect to a current neck disability, a January 2005 MRI of the cervical spine revealed spondylosis with some right-sided neural foraminal narrowing at C3-4 and C4-5 and some left paracentral spondylosis at C5-6, and a September 2007 private treatment record reflects an assessment of cervical spondyloarthritis.  In addition, service treatment records demonstrate complaints of pain in the upper back and chronic neck pain.  Further, a January 2005 private treatment record indicates the Veteran had a long history of neck problems that dated back to active duty, and the Veteran testified that he had experienced chronic neck pain since active duty.  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any right knee disability and/or neck disability is etiologically related to active service.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding treatment records as identified by the Veteran at the August 2014 hearing, to include records from Rehabilitation Physicians of Georgia, P.C., and any other identified private treatment records pertinent to the Veteran's remanded claims.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claim will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim will be re-adjudicated.

2. Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the record.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2014) must be provided to the Veteran, and he must then be afforded an opportunity to respond.

3. With the Veteran's assistance, request all records in connection with any claim for Workers' Compensation, including medical records and/or any administrative decisions.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified.

4. Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any low back disability, left knee disability, headaches, throat disability, right knee disability, and neck disability.  The electronic records, a copy of this Remand, and a summary of the Veteran's confirmed periods of active duty, active duty for training, and inactive duty for training should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Following a review of the evidence, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his in-service injuries and symptoms since service, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any low back disability, left knee disability, headaches, throat disability, right knee disability, and/or neck disability began during active service or is etiologically linked to any in-service event or injury.  

With respect to any diagnosis of arthritis in connection with the Veteran's claimed disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any arthritis manifested to a compensable degree within one year of a period of active duty.

If the examiner finds a left knee disability is related to active service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right knee disability is etiologically related to or aggravated by the left knee disability.  If the examiner finds a neck disability is related to active service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed headaches are etiologically related to or aggravated by the neck disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5. After completing the above development, re-adjudicate the claims of entitlement to service connection for a low back disability, a left knee disability, headaches, a throat disability, a right knee disability, and a neck disability.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


